Per Curiam.

Suit upon the judgment of a justice of the peace.
Answer, the statute of limitations, of six years. Demurrer to the answer overruled. Judgment for the defendant.
J. S. Scobey and A. Brower, for the appellant.
J. Gavin and O. B. Hord, for the appellee.
The appellant relies on the eases of Reddington v. Julian et al., 2 Ind. R. 224, and Barker v. Adams, 4 id. 574.
The cases are not applicable. They were suits upon judgments in Courts of record, other than those of justices of the peace, and were governed by a different section of the statute, viz., § 121, p. 689, R. S. 1843. See Stipp v. Brown, 2 Ind. R. 647.
The case at bar is governed by § 101, p. 686, of the same statutes; and by that section, suits on justices’ judgments must be brought within six years.
The judgment is affirmed with costs.